PER CURIAM:
Following a bench trial in the Circuit Court of Jackson County, F.E.S. (a juvenile) was found to have committed acts which would have constituted the offense of unlawful use of a weapon if committed by an adult. The allegations stemmed from an incident in which a gun was found in a backpack belonging to F.E.S., at the middle school that he attended. The circuit court ordered that F.E.S. be committed to the custody of Family Court Services, but it suspended the execution of that commitment and placed F.E.S. on supervised probation in his mother's custody. F.E.S. appeals. He argues that there was insufficient evidence that he brought the gun into the school, as required by § 571.030.1(10), RSMo. We affirm. Because a published opinion would have no *547precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b)